NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BANK OF AMERICA, N.A., FKA                      No.    17-16200
Countrywide Home Loans Servicing, LP,
successor by merger to BAC Home Loans           D.C. No.
Servicing, LP,                                  2:16-cv-00381-JCM-PAL

                Plaintiff-Appellant,
                                                ORDER*
 v.

SUNRISE RIDGE MASTER
HOMEOWNERS ASSOCIATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                            Submitted March 11, 2019**
                             San Francisco, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      We vacate the order of the district court and remand for further proceedings

consistent with the opinion in Bank of America, N.A. v. Arlington West Twilight


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                          Page 2 of 2

Homeowners Association, No. 17-15796, filed today.

      VACATED and REMANDED. Each party to bear its own costs.